In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (DePhillips, J.), dated February 6, 2004, which directed her to pay counsel fees in the sum of $6,000 to the father.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in directing the mother to pay the sum of $6,000 towards the father’s counsel fees, which represented approximately one-half the amount of counsel fees incurred by the father in this proceeding (see O’Shea v O’Shea, 93 NY2d 187 [1999]; Matter of Hulsair v Benedetto, 254 AD2d 488 [1998]). The Family Court has the authority to award counsel fees in custody proceedings when warranted under the circumstances of the case (see Family Ct Act § 651; Domestic Relations Law § 237 [b]; DeCabrera v Cabrera-Rosete, 70 NY2d 879 [1987]; Matter of O’Neil v O’Neil, 193 AD2d 16 [1993]). Here, the Family Court made factual findings that the mother was obstructionist in changing attorneys twice and in making unsubstantiated allegations of abuse against the son of the father’s girlfriend (see Dowd v White, 155 AD2d 459 [1989]; Stern v Stern, 67 AD2d 253 [1979]). The par*511ties stipulated that the Family Court could make its determination without a hearing (see Matter of Zirkind v Zirkind, 218 AD2d 745 [1995]; Sadofsky v Sadofsky, 78 AD2d 520 [1980]). We therefore decline to disturb the Family Court’s determination. Schmidt, J.P., Santucci, Luciano and Mastro, JJ., concur.